                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                       CIVIL ACTION NO. 1:20-CV-00145-KDB
THOMAS RIDDLE,

                Plaintiff,

    v.                                                   ORDER

ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant.


         Pursuant to the power of this Court to enter a judgment affirming, modifying,

or reversing the Commissioner’s decision with remand in Social Security actions

under sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g),

and upon consideration of Defendant’s unopposed request to remand this cause for

further administrative action, the Court hereby reverses Defendant’s decision under

sentence four of 42 U.S.C. § 405(g) and remands the case to Defendant for further

administrative action. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v.

Sullivan, 501 U.S. 89 (1991).

         SO ORDERED.

                                Signed: March 29, 2021




          Case 1:20-cv-00145-KDB Document 18 Filed 03/29/21 Page 1 of 1
